683 So. 2d 596 (1996)
Darlene LOADHOLT, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-1313.
District Court of Appeal of Florida, Third District.
November 13, 1996.
Rehearing Denied December 26, 1996.
Darlene Loadholt, in pro. per.
Robert A. Butterworth, Attorney General, for appellee.
Before BARKDULL, LEVY and GREEN, JJ.
PER CURIAM.
The appellant herein appeals the trial court's order denying her motion for post conviction relief, filed pursuant to Rule 3.850 of the Florida Rules of Criminal Procedure, *597 which was denied without an evidentiary hearing. The motion claimed ineffective assistance of counsel based on counsel's failure to file an appeal. In view of the fact that the appellant was convicted and sentenced as a result of the entry of a plea of guilty and, furthermore, the appellant's motion failed to allege, or even suggest, any of the limited exceptions necessary for an appeal from a guilty plea, as set forth in Robinson v. State, 373 So. 2d 898 (Fla.1979), the trial court was eminently correct in denying appellant's motion.
Affirmed.